Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on 9/8/22.
The application has been amended as follows: 

In the claims:
Claim 16:
-- A method for fabrication of a closure for a container, the method comprising: providing a cylindrical base, cap, and hinge in a single piece, wherein the cylindrical base is ed to a mouth of the container, a spout is disposed within the cylindrical base, and a void space is defined between the spout and the cylindrical base, wherein the spout is member extending from a surface of the top cover, and an outer body member extending from an edge of the top cover about the inner body member, the inner body member enclosing the spout and forming a seal therewith when the cap is disposed upon the cylindrical base; providing a tamper-evident device; and unifying the tamper-evident device with the cap and the cylindrical base, the tamper-evident device extending between and locking together the cap and the cylindrical base, and the tamper-evident device comprises a flattened member extending from the inner body member at an edge of the inner body member opposite the top cover, the tamper-evident device is unified with the inner body member by at least one frangible link configured to rupture when the cap is removed from the cylindrical base, the tamper-evident device being subsequently retained in the void space and at least partially obscured by the cylindrical base. --

Claim 17:
-- The method according to claim 16, wherein the 

Claim 19:
-- The method according to claim 16, wherein the at least one frangible link comprises a first end and a second end opposite the first end, the first end of the at least one frangible link directly coupled to the inner body member, and the second end of the at least one frangible link directly coupled to the tamper-evident device. --

Allowable Subject Matter
Claims 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Benoit (WO2015/049066).  Benoit discloses a method for fabrication of a closure for a container, the method comprising: providing a cylindrical base 20, cap 25, and hinge in a single piece (fig 2), wherein the cylindrical base is attached to a mouth (fig 2) of the container, a spout 40 is disposed within the cylindrical base, and a void space 31 is defined between the spout and the cylindrical base, wherein the spout is disposed upon, and in fluid communication with, the mouth of the container, wherein the cap comprises a top cover 25a, an inner body member 25d extending from a surface of the top cover (25/120, fig 2), and an outer body member 25b extending from an edge of the top cover about the inner body member, the inner body member enclosing the spout and forming a seal 44 therewith when the cap is disposed upon the cylindrical base; providing a tamper-evident device 30 (fig 5); and contacting the tamper-evident device with the cap and the cylindrical base (fig 2), the tamper-evident device extending between and locking together the cap and the cylindrical base (p. 7, 10-15), and the tamper-evident device comprises a flattened member extending from the inner body member at an edge of the inner body member opposite the top cover, the tamper-evident device being subsequently retained in the void space and at least partially obscured by the cylindrical base (fig 2, 5, p. 6, line 26 – p. 8, line 5).

Benoit discloses a frangible link 32 configured to rupture (fig 5, p. 7).  Benoit further discloses that the tamper-evident device is connected with the inner body member (fig 2, p. 7). However, the frangible link 32 does not unify the inner body member to the tamper-evident device.  Rather, the frangible link 32 simply unifies two parts (30a and 30b) of the tamper-evident device as shown in figure 5.  Therefore, the prior art of record does not disclose that the tamper-evident device is unified with the inner body member by the at least one frangible link.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748